—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 4, 1996, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant forfeited his right to be present at sentencing. Defendant’s removal from the courtroom was justified by his disruptive interruptions of the proceedings and disregard of the court’s repeated warnings that he would be removed if he persisted (see, People v Stroman, 36 NY2d 939, 940; see also, CPL 260.20).
The record, viewed as a whole and in the light of the presumption of regularity afforded to judicial proceedings (see, People v Dominique, 90 NY2d 880), fails to support defendant’s claim that he was not served with a copy of the predicate felony statement at least two days prior to his arraignment on such statement. Concur — Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.